10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18-cr-00092-RAJ Document 353 Filed 07/30/21 Page 1 of 7

HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, Case No. CR18-0092-RAJ
Plaintiff, VERDICT FORM

Vv.

BERNARD ROSS HANSEN, and
DIANE RENEE ERDMANN,

Defendants.

 

 

We, the jury, after due deliberation and consideration of all the evidence, hereby make the
following unanimous findings:
COUNT 1 (Mail Fraud)
Storage Statement to Norman Hauptman — Approximate Date December 31, 2014

As to Count 1, we, the jury, find the defendant, BERNARD ROSS HANSEN,

Not Guilty

X Guilty

As to Count 1, we, the jury, find the defendant, DIANE RENEE ERDMANN,

Not Guilty

x Guilty

VERDICT FORM
(Case No. 18-cr-0092-RAJ) - 1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18-cr-00092-RAJ Document 353 Filed 07/30/21 Page 2 of 7

COUNT 3 (Mail Fraud)
Storage Fee Invoice to Peg Morris — Approximate Date January 1, 2015
As to Count 3, we, the jury, find the defendant, BERNARD ROSS HANSEN,
Not Guilty
« Guilty
As to Count 3, we, the jury, find the defendant, DIANE RENEE ERDMANN,
Not Guilty

x Guilty

COUNT 4 (Mail Fraud)
Storage Fee Invoice to Kyle Markley — Approximate Date January 1, 2015
As to Count 4, we, the jury, find the defendant, BERNARD ROSS HANSEN,
Not Guilty
x Guilty
As to Count 4, we, the jury, find the defendant, DIANE RENEE ERDMANN,
Not Guilty

x Guilty

COUNT 5 (Mail Fraud)
Storage Fee Payment from Debra Fillo — Approximate Date January 18, 2015
As to Count 5, we, the jury, find the defendant, BERNARD ROSS HANSEN,
Not Guilty
x Guilty
As to Count 5, we, the jury, find the defendant, DIANE RENEE ERDMANN,
Not Guilty

x Guilty

VERDICT FORM
(Case No. 18-cr-0092-RAJ) - 2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18-cr-00092-RAJ Document 353 Filed 07/30/21 Page 3 of 7

COUNT 6 (Mail Fraud)
Bullion Order Payment by Brent Bassett — Approximate Date September 15, 2015
As to Count 6, we, the jury, find the defendant, BERNARD ROSS HANSEN,
Not Guilty
x Guilty
As to Count 6, we, the jury, find the defendant, DIANE RENEE ERDMANN,
Not Guilty

x Guilty

COUNT 8 (Mail Fraud)
Bullion Order Payment by Jason Calhoun — Approximate Date February 29, 2016
As to Count 8, we, the jury, find the defendant, BERNARD ROSS HANSEN,
Not Guilty
x< Guilty
As to Count 8, we, the jury, find the defendant, DIANE RENEE ERDMANN,
Not Guilty

x Guilty

COUNT 9 (Mail Fraud)
Lease Statement to William Hanson — Approximate Date February 29, 2016

As to Count 9, we, the jury, find the defendant, BERNARD ROSS HANSEN,
K Not Guilty
Guilty
As to Count 9, we, the jury, find the defendant, DIANE RENEE ERDMANN,

x Not Guilty

Guilty

VERDICT FORM
(Case No. 18-cr-0092-RAJ) - 3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

///
///
//]
//]
//T
/f1
/ff

Case 2:18-cr-00092-RAJ Document 353 Filed 07/30/21 Page 4 of 7

COUNT 11 (Wire Fraud)
Storage Statement Email to Randy Wong and Diane Wong —
Approximate Date July 28, 2014
As to Count 11, we, the jury, find the defendant, BERNARD ROSS HANSEN,

Not Guilty
x Guilty
As to Count 11, we, the jury, find the defendant, DIANE RENEE ERDMANN,
Not Guilty
x Guilty

COUNT 12 (Wire Fraud)
Bullion Delivery Order Email to Ken Farrell — Approximate Date September 11, 2015
As to Count 12, we, the jury, find the defendant, BERNARD ROSS HANSEN,
Not Guilty
X Guilty
As to Count 12, we, the jury, find the defendant, DIANE RENEE ERDMANN,
Not Guilty

4 Guilty

VERDICT FORM
(Case No. 18-cr-0092-RAJ) - 4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

f/T
/T/
///
//]
///
HTT
//]
///

Case 2:18-cr-00092-RAJ Document 353 Filed 07/30/21 Page 5 of 7

COUNT 13 (Wire Fraud)
Bullion Delivery Order Email to Shawn Boelens — Approximate Date October 16, 2015
As to Count 13, we, the jury, find the defendant, BERNARD ROSS HANSEN,
Not Guilty
XK Guilty
As to Count 13, we, the jury, find the defendant, DIANE RENEE ERDMANN,
Not Guilty

x Guilty

COUNT 14 (Wire Fraud)
Gold Coin Purchase Wire Transfer from David James —
Approximate Date November 6, 2015

As to Count 14, we, the jury, find the defendant, BERNARD ROSS HANSEN,

Not Guilty

4 Guilty

As to Count 14, we, the jury, find the defendant, DIANE RENEE ERDMANN,

Not Guilty

x Guilty

VERDICT FORM
(Case No. 18-cr-0092-RAJ) - 5

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:18-cr-00092-RAJ Document 353 Filed 07/30/21 Page 6 of 7

COUNT 15 (Wire Fraud)
Gold Bullion Exchange Email to Steve Fox — Approximate Date November 29, 2015

As to Count 15, we, the jury, find the defendant, BERNARD ROSS HANSEN,
Not Guilty
xXx Guilty
As to Count 15, we, the jury, find the defendant, DIANE RENEE ERDMANN,
x Not Guilty
Guilty

COUNT 16 (Wire Fraud
Wire Transfer for Deposit of Frank Robertson Check — Approximate Date January 22, 2016
As to Count 16, we, the jury, find the defendant, BERNARD ROSS HANSEN,
—sCNot Guilty
xX Guilty
As to Count 16, we, the jury, find the defendant, DIANE RENEE ERDMANN,
Not Guilty

x Guilty

COUNT 19 (Wire Fraud)
Bullion Delivery Order Email to Bud Jameson — Approximate Date March 18, 2016

As to Count 19, we, the jury, find the defendant, BERNARD ROSS HANSEN,
Not Guilty
XxX Guilty
As to Count 19, we, the jury, find the defendant, DIANE RENEE ERDMANN,
Not Guilty

X Guilty

VERDICT FORM
(Case No. 18-cr-0092-RAJ) - 6

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18-cr-00092-RAJ Document 353 Filed 07/30/21 Page 7 of 7

COUNT 20 (Wire Fraud)
Bullion Delivery Order Email to David Carver — Approximate Date March 21, 2016

As to Count 20, we, the jury, find the defendant, BERNARD ROSS HANSEN,
__——sSNNott Guilty
xX Guilty
As to Count 20, we, the jury, find the defendant, DIANE RENEE ERDMANN,
__ Not Guilty

x Guilty

7/30/2)

FOREPERSON DATE

 

VERDICT FORM
(Case No. 18-cr-0092-RAJ) - 7

 
